Name: Commission Regulation (EC) No 1814/95 of 26 July 1995 on the issuing of import licences for bananas under the tariff quota for the third quarter of 1995
 Type: Regulation
 Subject Matter: tariff policy;  cooperation policy;  trade;  plant product
 Date Published: nan

 No L 175/18 PEN Official Journal of the European Communities 27. 7. 95 COMMISSION REGULATION (EC) No 1814/95 of 26 July 1995 on the issuing of import licences for bananas under the tariff quota for the third quarter of 1995 lishes the quantities available for new requests for third quarter 1995 tariff quota import licences ; whereas Article 4 (3) of Regulation (EC) No 478/95 provides for the deter ­ mination without delay of the quantities for which licences may be issued for products of the origin/s concerned ; Whereas the Management Committee for bananas has not delivered its opinion within the time limit laid down by the chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas ('), as last amended by Regulation (EC) No 3290/94 (2), Having regard to Commission Regulation (EC) No 478/95 of 1 March 1 995 on additional rules for the application of Council Regulation (EEC) No 404/93 as regards the tariff quota arrangements for imports of bananas into the Community and amending Regulation (EEC) No 1442/93 (3), as amended by Regulation (EC) No 702/95 (4), and in particular Article 4 (3) thereof, Whereas Commission Regulation (EEC) No 1442/93 (*), as last amended by Regulation (EC) No 1 1 64/95 (6), lays down detailed rules for the application of the arrange ­ ments for importing bananas into the Community ; whereas Regulation (EC) No 478/95 lays down additional rules for the application of the tariff quota arrangements laid down in Articles 18 and 19 of Regulation (EEC) No 404/93 and amends Regulation (EEC) No 1442/93 ; Whereas Article 2 of Commission Regulation (EC) No 1387/95 of 19 July 1995 on the issuing of import licences for bananas under the tariff quota for the third quarter of 1995 and on the submission of new applications P) estab ­ HAS ADOPTED THIS REGULATION : Article 1 In respect of the new applications provided for in Article 4 ( 1 ) of Regulation (EC) No 478/95, import licences shall be issued under the tariff quota for the import of bananas, provided for in Articles 18 and 19 of Regulation (EEC) No 404/93, for the third quarter of 1995, for the quantity indicated in the new licence application . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 1995. For the Commission Franz FISCHLER Member of the Commission ( ») OJ No L 47, 25. 2. 1993, p. 1 . I1) OJ No L 349, 31 . 12. 1994, p. 105. (3 OJ No L 49, 4. 3 . 1995, p. 13. ( « OJ No L 71 , 31 . 3. 1995, p. 84. 0 OJ No L 142, 12. 6. 1993, p. 6. (6) OJ No L 117, 24. 5. 1995, p. 14. 0 OJ No L 134, 20. 6. 1995, p. 22.